1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RICARDO MARTINEZ,                               )   Case No.: 1:19-cv-00812-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S THIRD
13          v.                                           MOTION FOR APPOINTMENT OF COUNSEL,
                                                     )   WITHOUT PREJUDICE
14                                                   )
     J. LEWIS, et al.,
                                                     )   [ECF No. 20]
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Ricardo Martinez is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s third motion for appointment of counsel, filed
21   September 30, 2019.
22          As Plaintiff was previously advised, Plaintiff does not have a constitutional right to appointed
23   counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot
24   require any attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States
25   District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain
26   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to
27   section 1915(e)(1). Rand, 113 F.3d at 1525.
28   ///
                                                         1
1             Without a reasonable method of securing and compensating counsel, the Xourt will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. Even if it

7    assumed that plaintiff is not well versed in the law and that he has made serious allegations which, if

8    proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

9    almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

10   his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

11   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

12   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

13   facts necessary to support the case.”) The test is whether exception circumstances exist and here, they

14   do not. Circumstances common to most prisoners, such as lack of legal education and limited law

15   library access, do not establish exceptional circumstances that would warrant a request for voluntary

16   assistance of counsel. In the present case, the Court does not find the required exceptional

17   circumstances. Accordingly, Plaintiff’s third motion for the appointment of counsel is denied, without

18   prejudice.

19
20   IT IS SO ORDERED.

21   Dated:       October 7, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                           2
